DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/15/2022 has been entered.  Claims 1-2, 11-12 have been amended.  Claims 1-20 are currently pending in the application.  The amendment overcomes each objection to the claims and specification previously set forth in the Non-Final Office Action of 4/15/2022.

Response to Arguments
	The Information Disclosure Statement filed 12/2/2019 has been fully considered and an updated copy is attached.
Applicant’s arguments, see pages 2-4, filed 7/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the camera configured to translate with translation of the endotracheal tube, US 20150059736 A1 by Qiu (hereinafter “Qiu”) does not disclose this limitation.  However, US 20160206189 A1 by Nearman et al. (hereinafter “Nearman”) discloses an airway management apparatus 102 with sensors 112 provided at a distal end 118 of an endotracheal tube 108.  The sensors 112 are affixed to the distal end 118 and include one or more cameras for capturing still images or video data.  Because the one or more cameras are affixed to the distal end 118, they can be easily maneuvered during use of the airway management apparatus 2.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-11, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150059736 A1 by Qiu (hereinafter “Qiu”) in view of US 20160206189 A1 by Nearman et al. (hereinafter “Nearman”).
Regarding Claim 1, Qiu discloses an image-guided laryngoscope (intubation system 100; [0089]), comprising: a housing (insertion guide device 144; [0093]) having a translational assembly including a motor (motor 120; [0096]; Figs. 10A-B), the housing configured to hold a display (display device 154 within insertion guide device 144; [0108]; Fig. 13) coupled to a proximal end thereof (side opposite blade 142 in Figs. 10A-B), a primary blade coupled to a distal end of the housing and having a channel (blade 142 having three walls and one open side to accommodate an ETT balloon wire; [0089]; Figs. 10A-B); a camera assembly having a camera (trachea identifying device 164 may be an image capture device; [0109]; Fig. 13); an endotracheal tube configured to translate within the channel of the primary blade (ETT 52 loaded from a distal end of the blade 142 [0092] and moves forward and backward along ETT shuttle 124 as indicated by arrows in Fig. 10B; [0101]); and 
processing circuitry configured to receive images from the camera (controller 150 communicates with trachea identifying device 164, which can be an image capture device) and to control the translational assembly to translate the endotracheal tube within the channel of the primary blade based on processing the received images (controller 150 triggers actuators in response to communication or data from sensors; [0109, 137]), wherein the endotracheal tube is coupled to an endotracheal tube carriage (ETT 52 preloaded in ETT shuttle 124), the endotracheal tube carriage being coupled to the translational assembly (ETT shuttle 124 extends to the insertion guide device 144; [0101-102]), wherein the camera is removably provided within a distal end of the endotracheal tube (trachea identifying device 164, which can be an image capture device, disposed on guide stylet 146 at ETT compartment 148; [0092, 110]; Figs. 10A-B), the camera being in electrical communication with the processing circuitry (controller 150 communicates with trachea identifying device 164; [0109]), the processing circuitry being configured to transmit image information acquired by the camera to the display (controller 150 communicates with display 154 to present information; [0108-109]; Fig. 13).
Qiu does not disclose the camera being configured to translate with translation of the endotracheal tube.  However, Nearman discloses an airway management apparatus 102 with sensors 112 provided at a distal end 118 of an endotracheal tube 108.  The sensors 112 include one or more cameras for capturing still images or video data ([0054-55]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the camera configuration disclosed by Nearman with the benefit of maneuvering the camera into close proximity to the opening of the trachea (Nearman [0055]).
Regarding Claim 3, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the translation of the endotracheal tube within the channel of the primary blade is initiated responsive to a user command via a tactile interface (user interface 140 controls user input device 152 to activate and operate the intubation system; [0108]; Fig. 13).
Regarding Claim 4, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the processing circuitry is further configured to control the translational assembly to translate the endotracheal tube within the channel of the primary blade based upon recognition of an object in the received images (navigation guidance generated from analyzing image data according to a pattern [0063]).
Regarding Claim 5, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 4.  Qiu further discloses wherein the recognition of the object of the received images is based upon a classifier, the classifier being trained to identify one or more biological structures of a laryngotracheal tract (pattern recognition techniques for navigation guidance including topographical feature recognition and classification of the trachea, esophagus, and surrounding structures; [0063]).
Regarding Claim 6, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the camera assembly further comprises one or more light sources configured to illuminate a laryngotracheal tract (precision light guide 70 can be a laser pointer which generates target point P and light path M for insertion towards the trachea; [0095]; Figs. 10A-B).
Regarding Claim 9, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the endotracheal tube further comprises an endotracheal tube alignment aid configured to couple with the endotracheal tube carriage and mitigate rotation of the endotracheal tube about an axis of the endotracheal tube (ETT locking solenoid connected to ETT shuttle 124 to move ETT 52 forwards or backwards as indicated by arrows in Fig. 10B; [0101]).
Regarding Claim 10, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the processing circuitry is further configured to control the translational assembly to translate the endotracheal tube within the channel of the primary blade based on a determination of a proximity of one or more biological structures (ETT 52 forwards or backwards as indicated by arrows in Fig. 10B and navigation is guided by feature recognition of the trachea, esophagus, and surrounding structures; [0063, 101]), the determination performed based on information from a tactile sensor (controller 150 receives input from sensors; [0109, 128]).
Qiu does not disclose the tactile sensor disposed within the endotracheal tube.  However, Nearman discloses an airway management apparatus 102 with sensors 112 provided at a distal end 118 of an endotracheal tube 108.  One of the sensors 112 can be a pressure sensor which communicates pressure data to a control circuit 110 to implement movement in the device ([0054-55]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the pressure sensor configuration disclosed by Nearman with the benefit of facilitating various functions of the device, including establishing a seal around the endotracheal tube and determining the force applied to the blade (Nearman [0060]).
Regarding Claim 11, Qiu discloses a method of laryngoscopy via image-guided laryngoscope (intubation system 100; [0089]), comprising: receiving, via processing circuitry, images from a camera of a camera assembly (controller 150 communicates with trachea identifying device 164, which can be an image capture device; [0109, 137]); processing, via the processing circuitry, the received images (processing and analysis in controller 150; [0109]; Fig. 13); and translating, via the processing circuitry, an endotracheal tube based upon the processing of the received images (controller 150 triggers actuators in response to communication to control movement of ETT 52 forward and backward along ETT shuttle 124 as indicated by arrows in Fig. 10B; [0101, 109]), the endotracheal tube being configured to translate within a channel of a primary blade (ETT 52 loaded from a distal end of the blade 142 [0092] and moves forward and backward along ETT shuttle 124 as indicated by arrows in Fig. 10B; [0101]), wherein the endotracheal tube is coupled to an endotracheal tube carriage (ETT 52 preloaded in ETT shuttle 124), 
the endotracheal tube carriage being coupled to a translational assembly (ETT shuttle 124 extends to the insertion guide device 144; [0101-102]), wherein the primary blade is coupled to a distal end of a housing of the image-guided laryngoscope (blade 142 at the distal end of insertion guide device 144; [0093]), the housing comprising the translational assembly including a motor (motor 120; [0096]; Figs. 10A-B) and configured to hold a display (display device 154 within insertion guide device 144; [0108]; Fig. 13) coupled to a proximal end thereof (side opposite blade 142 in Figs. 10A-B), wherein the camera is removably provided within a distal end of the endotracheal tube (trachea identifying device 164, which can be an image capture device, disposed on guide stylet 146 at ETT compartment 148; [0092, 110]; Figs. 10A-B), the camera being in electrical communication with the processing circuitry (controller 150 communicates with trachea identifying device 164; [0109]), the processing circuitry being configured to transmit image information acquired by the camera to the display (controller 150 communicates with display 154 to present information; [0108-109]; Fig. 13).
Qiu does not disclose the camera being configured to translate with translation of the endotracheal tube.  However, Nearman discloses an airway management apparatus 102 with sensors 112 provided at a distal end 118 of an endotracheal tube 108.  The sensors 112 include one or more cameras for capturing still images or video data ([0054-55]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the camera configuration disclosed by Nearman with the benefit of maneuvering the camera into close proximity to the opening of the trachea (Nearman [0055]).
Regarding Claim 13, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein translating the endotracheal tube within the channel of the primary blade is initiated responsive to a user command via a tactile interface (user interface 140 controls user input device 152 to activate and operate the intubation system; [0108]; Fig. 13).
Regarding Claim 14, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein the processing circuitry is further configured to control the translational assembly to translate the endotracheal tube within the channel of the primary blade based upon recognition of an object in the received images (navigation guidance generated from analyzing image data according to a pattern [0063]).
Regarding Claim 15, Qiu as modified by Nearman discloses the method according to claim 14.  Qiu further discloses wherein the recognition of the object of the received images is based upon a classifier, the classifier being trained to identify one or more biological structures of a laryngotracheal tract (pattern recognition techniques for navigation guidance including topographical feature recognition and classification of the trachea, esophagus, and surrounding structures; [0063]).
Regarding Claim 16, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein the camera assembly further comprises one or more light sources configured to illuminate a laryngotracheal tract (precision light guide 70 can be a laser pointer which generates target point P and light path M for insertion towards the trachea; [0095]; Figs. 10A-B).
Regarding Claim 19, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein the endotracheal tube further comprises an endotracheal tube alignment aid configured to couple with the endotracheal tube carriage and mitigate rotation of the endotracheal tube about an axis of the endotracheal tube (ETT locking solenoid connected to ETT shuttle 124 to move ETT 52 forwards or backwards as indicated by arrows in Fig. 10B; [0101]).
Regarding Claim 20, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein the processing circuitry is further configured to control the translational assembly to translate the endotracheal tube within the channel of the primary blade based upon a determination of a proximity of one or more biological structures (ETT 52 forwards or backwards as indicated by arrows in Fig. 10B and navigation is guided by feature recognition of the trachea, esophagus, and surrounding structures; [0063, 101]), the determination performed based upon information from a tactile sensor (controller 150 receives input from sensors; [0109, 128]).
Qiu does not disclose the tactile sensor disposed within the endotracheal tube.  However, Nearman discloses an airway management apparatus 102 with sensors 112 provided at a distal end 118 of an endotracheal tube 108.  One of the sensors 112 can be a pressure sensor which communicates pressure data to a control circuit 110 to implement movement in the device ([0054-55]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the pressure sensor configuration disclosed by Nearman with the benefit of facilitating various functions of the device, including establishing a seal around the endotracheal tube and determining the force applied to the blade (Nearman [0060]).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Nearman as applied to claims 1, 11 above, and further in view of US 20120186374 A1 by Schroeder et al. (hereinafter “Schroeder”).
Regarding Claim 2, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Qiu further discloses wherein the translational assembly further comprises: a power supply (power supply 60 or external power source supplies power to electronic and/or mechanical system components; [0048]); a lead screw (leadscrew 118 in drive mechanism 116); and a linear guide (guide stylet 146; [0096]; Figs. 10A-B), wherein the endotracheal tube carriage is coupled to the lead screw (ETT shuttle 124 connection with leadscrew 118; Figs. 10A-B).
Modified Qiu does not disclose wherein the endotracheal tube carriage is coupled to the lead screw via nut and is rotationally constrained by the linear guide.  However, Schroeder discloses a linear slide arrangement 100 with a drive mechanism 106 for controlling the rotation of the screw 112.  As the screw 112 moves, it interacts with square nut 142 to convert the rotation into a linear motion in a carriage of the arrangement ([0079]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the guiding arrangement disclosed by Schroeder with the benefit of allowing the motion of the attached device to be repeated (Schroeder [0064]). 
Regarding Claim 12, Qiu as modified by Nearman discloses the method according to claim 11.  Qiu further discloses wherein the translational assembly further comprises: a power supply (power supply 60 or external power source supplies power to electronic and/or mechanical system components; [0048]); a lead screw (leadscrew 118 in drive mechanism 116); and a linear guide (guide stylet 146; [0096]; Figs. 10A-B), wherein the endotracheal tube carriage is coupled to the lead screw (ETT shuttle 124 connection with leadscrew 118; Figs. 10A-B).
Modified Qiu does not disclose wherein the endotracheal tube carriage is coupled to the lead screw via nut and is rotationally constrained by the linear guide.  However, Schroeder discloses a linear slide arrangement 100 with a drive mechanism 106 for controlling the rotation of the screw 112.  As the screw 112 moves, it interacts with square nut 142 to convert the rotation into a linear motion in a carriage of the arrangement ([0079]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the guiding arrangement disclosed by Schroeder with the benefit of allowing the motion of the attached device to be repeated (Schroeder [0064]). 

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Nearman as applied to claims 1, 11 above, and further in view of US 20110178372 A1 by Pacey et al. (hereinafter “Pacey”).
Regarding Claim 7, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Modified Qiu does not disclose an ancillary blade adjacent to the primary blade.  However, Pacey discloses a channel laryngoscope 600 with tube guide 616 and spatula 640, as shown in Figs. 23A-E ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the fitted spatula disclosed by Pacey with the benefit of improving intubation speed and accuracy to obtain real time, unobstructed views on a monitor (Pacey [0039]).  
Regarding Claim 8, Qiu as modified by Nearman discloses the image-guided laryngoscope according to claim 1.  Modified Qiu does not disclose wherein the primary blade and a secondary blade have different curvatures.  However, Pacey discloses a channel laryngoscope 600 with tube guide 616 and spatula 640, which can be formed on parallel planes or in an arrangement in which the spatula 640 forms an angle with the plane defined by the tube guide 616 ([0086-88]; Fig. 23C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the fitted spatula disclosed by Pacey with the benefit of improving intubation speed and accuracy to obtain real time, unobstructed views on a monitor (Pacey [0039]).  
Regarding Claim 17, Qiu as modified by Nearman discloses the method according to claim 11.  Modified Qiu does not disclose wherein the image-guided laryngoscope further comprises an ancillary blade adjacent to the primary blade.  However, Pacey discloses a channel laryngoscope 600 with tube guide 616 and spatula 640, as shown in Figs. 23A-E ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the fitted spatula disclosed by Pacey with the benefit of improving intubation speed and accuracy to obtain real time, unobstructed views on a monitor (Pacey [0039]).  
Regarding Claim 18, Qiu as modified by Nearman discloses the method according to claim 11.  Modified Qiu does not disclose wherein the primary blade and a secondary blade have different curvatures.  However, Pacey discloses a channel laryngoscope 600 with tube guide 616 and spatula 640, which can be formed on parallel planes or in an arrangement in which the spatula 640 forms an angle with the plane defined by the tube guide 616 ([0086-88]; Fig. 23C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Qiu with the fitted spatula disclosed by Pacey with the benefit of improving intubation speed and accuracy to obtain real time, unobstructed views on a monitor (Pacey [0039]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180206705 A1
U.S. 9,498,112 B1
US 20110077466 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795